Citation Nr: 1500789	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-24 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for nodules and polyps of the vocal cords and throat.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1970 to September 1973, including service in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  


FINDING OF FACT

Resolving all doubt in his favor, the Veteran's nodules and polyps of the vocal cords and throat are related to presumed Agent Orange exposure during active duty service.  


CONCLUSION OF LAW

The criteria for service connection for nodules and polyps of the vocal cords and throat are established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's private treatment records show that he had nodules on his vocal cords biopsied in 1995 and 2005.  In 2005, there was also a diagnosis of squamous metaplasia with moderate dysplasia.  In 2009, papilloma was diagnosed.  The Veteran therefore has a current disability.  Inasmuch as his service in Vietnam is confirmed, he is presumed to have had Agent Orange exposure.  See 38 C.F.R. § 3.307.  The Veteran has also provided a medical opinion from his otolaryngologist, Dr. R.E.H.  Dr. R.E.H. indicated that there is "certain medical probability" that the Veteran's Agent Orange exposure is related to his current disability.  As this opinion considers the Veteran's medical history in detail, is provided by an ear, nose and throat specialist, and is not contradicted by any other evidence in the record, the Board finds it to be of high probative value.  Therefore, resolving all doubt in the Veteran's favor, service connection for nodules and polyps of the vocal cords and throat is allowed.   


ORDER

Service connection for nodules and polyps of the vocal cords and throat is allowed.




____________________________________________
Sonnet Bush
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


